Exhibit Wynn Resorts, Limited Reports Fourth Quarter and Year End 2009 Results LAS VEGAS, February 25, 2010 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the fourth quarter and year ended December 31, 2009. Net revenues for the fourth quarter of 2009 were $809.3 million, compared to $614.3 million in the fourth quarter of 2008. The revenue increase was driven by a 29.6% increase in revenues at Wynn Macau and a 35.7% revenue increase from our Las Vegas operations as the 2009 fourth quarter included a full quarter contribution from Encore. Adjusted property EBITDA was $196.8 million for the fourth quarter of 2009, compared to $127.5 million in the fourth quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net loss attributable to Wynn Resorts for the fourth quarter of 2009 was $5.2 million, or ($0.04) per diluted share, compared to a net loss attributable to Wynn Resorts of $159.6 million, or ($1.49) per diluted share in the fourth quarter of 2008. Adjusted net income attributable to Wynn Resorts in the fourth quarter of 2009 was $10.3 million, or $0.08 per diluted share (adjusted EPS)(2) compared to an adjusted net income attributable to Wynn Resorts of $7.7 million, or $0.07 per diluted share in the fourth quarter of 2008. Wynn Macau Fourth Quarter Results In the fourth quarter of 2009 net revenues were $508.4 million compared to $392.2 million in the fourth quarter of 2008. Wynn Macau generated adjusted property EBITDA of $142.1 million compared to $95.0 million in the fourth quarter of Table games results are segregated into two distinct reporting categories, the VIP segment and the mass market segment. Table games turnover in the VIP segment was $16.9 billion for the period, compared to $11.0 billion for the fourth quarter of 2008. VIP table games win as a percentage of turnover (calculated before discounts and commissions) for the quarter was 2.7%, at the low end of the expected range of 2.7% to 3.0% and below the 2.9% experienced in the 2008 quarter. Table games drop in the mass market category was $512.2 million during the period, a 5.1% increase from $487.2 million in the fourth quarter of 2008.Mass market table games win percentage (calculated before discounts) of 22.9% was above our expected range of 19% to 21% and higher than the 19.5% experienced in the fourth quarter of 2008. Slot machine handle increased 9.4% to $843.5 million while win decreased 2.7% compared to the fourth quarter of 2008 due to a decrease in hold percentage from 5.2% last year to 4.6% in 2009. Win per unit per day was 1.5% higher at $353 compared to $348 in the fourth quarter 2008 as we reconfigured the slot floor and removed approximately 50 machines. Wynn Macau achieved an Average Daily Rate (ADR) of $271 for the fourth quarter of 2009, compared to $273 in the 2008 quarter. The property’s occupancy was 90.6%, compared to 86.8% during the prior year period, generating revenue per available room (REVPAR) of $246 in the 2009 period, 3.6% above 2008 levels of On September 30, 2009, we added a new high-limit gaming salon containing approximately 40 slot machines. In November 2009 we added two new private gaming salons with 29 VIP tables. We currently have 404 tables (including 11 poker tables) and 1,199 slot machines. Wynn Macau Year 2009 Operating Results For the full year 2009, net revenues were $1.8 billion, 3.8% below 2008. Wynn Macau generated adjusted property EBITDA of $502.1 million, a 3.3% increase over the previous year primarily due to the cost savings initiatives implemented throughout the year. Table games turnover in the VIP segment of $54.3 billion was 2.0% lower than in 2008 and VIP table games win as a percentage of turnover (calculated before discounts and commissions) was 2.9%, within the expected range of 2.7% to 3.0%, but lower than the 3.0% generated in 2008. Table games drop in the mass market category decreased 12.2% to $2.0 billion, and mass market table games win percentage (calculated before discounts) of 21.9% was above the expected range of 19% to 21% and higher than the 19.6% generated in 1 Slot machine handle of $3.4 billion was 12.7% higher than the $3.0 billion generated in 2008 primarily due to the increase in handle associated with high-end slot customers. Slot machine win per unit per day was $386. Wynn Macau achieved an Average Daily Rate (ADR) of $266 for the year, compared to $275 in 2008. The property’s occupancy was 87.5%, compared to 87.3% during the prior year period, generating revenue per available room (REVPAR) of $233 in the 2009 period, 2.9% below 2008 levels. Encore at Wynn Macau We are completing construction of Encore at Wynn Macau, a further expansion of Wynn Macau. Encore at Wynn Macau will add a fully-integrated resort hotel to Wynn Macau, planned to include approximately 410 luxury suites and four villas along with restaurants, additional retail space and additional gaming space including 37 VIP table games, 33 premium slot machines, 24 mass market table games and 39 mass market slot machines. We expect Encore at Wynn Macau to open in April 2010 and the total costs to be approximately $600 million. As of December 31, 2009, we have spent approximately $454.9 million related to the development and construction of Encore at Wynn Macau. Wynn Las Vegas and Encore Fourth Quarter Results For the quarter ended December 31, 2009, our Las Vegas operations generated adjusted property EBITDA of $54.7 million (with an 18.2% EBITDA margin on net revenue), up significantly when compared to the $32.6 million generated in the fourth quarter of 2008 as the 2009 fourth quarter included Encore for the full period. Net casino revenues in the fourth quarter of 2009 were $120.0 million, up 32.2% from the fourth quarter of 2008. Table games drop was $548.5 million compared to drop of $498.3 million in the fourth quarter of 2008 and table games win percentage of 18.7% was below the property’s expected range of 21% to 24%. Slot machine handle of $741.6 million was 10.6% below the comparable period of 2008 primarily due to weakness in the domestic business and slot win percentage was within the expected range of 4.5% to 5.5%. Gross non-casino revenues for the quarter were $225.0 million, a 30.9% increase from the fourth quarter of 2008, driven primarily by incremental hotel and food and beverage revenues from Encore. Hotel revenues were up 28.5% to $77.7 million during the quarter, versus $60.5 million in the fourth quarter of 2008 due to the addition of 2,034 suites at Encore. Our Las Vegas operations achieved an
